DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The reference to “said clinical specialist” in claims 1 and 8 lacks antecedent basis.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) the mental step of analyzing communicated physiologic data to prescribe an invasive peripheral device for use by a patient. Said step can be performed within the mind of the clinical specialist when reviewing the physiological 
This judicial exception is not integrated into a practical application because there is no improvement to the functioning of the monitoring system itself (the system merely collects data and transmits it to a central hub/management portal for display and analysis, with the central hub, management portal, non-invasive device and invasive device acting in their usual capacities of collecting, organizing and displaying data; see MPEP 2106.04(d)(1) and 2106.05(a)); the judicial exception is not applied to any particular treatment or prophylaxis for a disease or medical condition (the step of prescribing an invasive device is not treatment per se, and merely applies the judicial exception in a generic way; see Vanda Memo and MPEP 2106.04(d)(2)); the judicial exception is not applied by any particular machine (the central hub, non-invasive and invasive devices are generic; see MPEP 2106.05(b)); there is no transformation or reduction of a particular article to a different state or thing (data is collected and analyzed; see MPEP 2106.05(c)); the judicial exception is not applied in any meaningful way beyond generally linking the use of the judicial exception to the medical physiological monitoring art (see MPEP 2106.05(e) and Vanda). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, in addition to the findings of the previous paragraph, the central hub, management portal, non-invasive peripheral device and invasive peripheral device, alone and in combination, are WURC in the medical monitoring art.  As the applicant discloses in pars. 0026, 0027, 0032 and 0034, these elements are not limited to any particular design, with the central hub including 
Regarding the additional non-invasive and invasive peripheral devices recited in claims 2 and 3, none of these devices involve an improvement to the functioning of the monitoring system itself (the system merely collects data and transmits it to a central hub/management portal for display and analysis, with the central hub, management portal, non-invasive device and invasive device acting in their usual capacities; see MPEP 2106.04(d)(1) and 2106.05(a)); the judicial exception is not applied to any particular treatment or prophylaxis for a disease or medical condition (the step of prescribing an invasive device is not treatment per se, and merely applies the judicial exception in a generic way; see Vanda Memo and MPEP 2106.04(d)(2)); the judicial exception is not applied by any particular machine (the central hub, non-invasive and invasive devices are generic; see MPEP 2106.05(b)); there is no transformation or reduction of a particular article to a different state or thing (data is collected and analyzed; see MPEP 2106.05(c)); the judicial exception is not applied in any meaningful way beyond generally linking the use of the judicial exception to various medical physiological monitoring arts (see MPEP 2106.05(e) and Vanda).  Furthermore all of said devices are WURC in the art as is their combination with a central hub and management portal (see pars. 0026, 0027, 0032 and 0034 of the present specification).  It is WURC, for example, to collect physiological data of patients remotely, and transmit the information to a central hub.  Such a system allows medical experts to review 
The generic wireless sensor reader and docking station of claim 4 fails to meet any of the previously listed qualifications (no improvement to any computer or technology; no particular machine; no treatment; no transformation, etc.) and is WURC as discussed by the applicant in par. 0029.  Such means are clearly well-known as they allow one to conveniently and non-invasively obtain implantable sensor data without the need for invasive surgery.  They represent insignificant extra-solution activity because they would be required in any system attempting to communicate with an invasive sensor.
The GUI and reader interface of claims 5 and 6 also fail to meet any of the previously listed qualifications as they are generic in nature, operate in the usual known manner of allowing one to visualize data and interact with computerized systems, and merely operate to provide the clinician with the information necessary to perform the mental step of prescribing.
Regarding claim 7, the recited generic data analysis platform is used in the traditional sense of analyzing data –a process which can be done within the human mind.  Mere addition of generic computers and/or computer components fails to integrate the exception into a practical application (MPEP 2106.05(b), I.).  Such components/arrangements are WURC.  All generic computing devices require such 
Analysis of method claim 8 is substantially similar to the analysis of claim 1 already given above.  The additional element of measuring physiological data with at least one non-invasive peripheral device amounts to the insignificant extra-solution activity of gathering the data required to perform the abstract idea of prescribing based on the data collected by the non-invasive device.  The collection of data from the invasive peripheral device amounts to well-known, insignificant data gathering extra-solution activity that does not impose any meaningful limits on the claim.  See MPEP 2106.05(g).  A parallel comment applies to related method claim 22.
The limitations of claim 9 do not involve additional elements as the generation of questions to ask a patient can be done within the mind, such as by a cardiologist/clinician interviewing the patient.
The step of aggregating physiologic data and displaying said data as in claims 10 and 11 represents insignificant extra-solution activity.  A related comment applies to claim 23.
The particular non-invasive device referenced in claim 12 fails to provide a practical application of the judicial exception since said devices are not sufficiently integrated into the abstract idea and merely function in a data gathering capacity in order to provide the data required to perform the abstract idea.  It suffices to say that blood pressure cuffs, oxygen sensors, weight scales and ECG monitors, alone and in combination, are all WURC in the medical art.  A related comment applies to claims 13, 24 and 25.

A related comment applies to claim 16 and its reference to establishing communications between a reader interface module of a central hub and an invasive peripheral device, and claim 17 and its reference to the use of an analysis platform and management portal.  Such features amount to insignificant data gathering activity, where the central hub and reader interface module merely operate in a known manner to convey the collected information for analysis, and where the analysis platform merely acts as a tool upon which the abstract idea is performed, with the end result displayed for viewing by the management portal as would be required in any application of the abstract idea, thus representing insignificant extra-solution activity.
The analysis of patentably indistinct claims 18-20 mirrors the analysis already presented above for parallel limitations.
The act of calibrating physiological monitoring systems as in claim 21 is considered routine extra-solution activity necessary in any medical system where accuracy of measurement is of the utmost importance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-14, 16-20 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stivoric et al. (Stivoric: Pub. No. 2004/0152957).
Regarding claim 1, Stivoric discloses a physiologic monitoring system (Fig. 1) comprising: a central hub (Fig. 3) in communication with a management portal (controller 115 and/or any personal computer or computing device connected to the system through the Internet such as personal computer 35); at least one non-invasive peripheral device (10; see pars. 0064-0066) to measure physiologic data from a patient in communication with said central hub (par. 0064; Fig. 1); and an invasive peripheral system associated with said patient and in communication with said central hub (par. 0133); wherein the central hub is scalable (see at least par. 0064, Table 1, where multiple sensors from a wide variety may be included; see pars. 0082, 0221 where multiple individuals may become members) to collect data and communicate with the non-invasive peripheral device and the invasive peripheral system such that data from the non-invasive peripheral device and the invasive peripheral system are selectively communicated to the management portal (Fig. 1).
could use the system of Stivoric to gather the information for clinical specialist analysis and prescription.  Such an action depends on the intent of the clinical specialist reviewing the data.  
Claims 2, 3, 19 and 20 are clearly anticipated.
Regarding claims 4 and 14, see par. 0220.
Regarding claim 5, a personal computer is considered to include a graphical user interface (see for example par. 0192).  Any generated menu or display interface designed to receive information from the user, or convey information thereto, is considered a patient application.
Regarding claim 6, the interface modules that enable the collection of a user’s uploaded data such as discussed in pars. 0087 via communication through the Internet or equivalent communication systems are considered to constitute a reader interface module in communication with the invasive peripheral system.
	Regarding claims 7 and 17, Stivoric discloses that data may be received from a reader interface module (any module allowing collected sensor data to be read when transmitted from the sensor units) in order to perform data analysis (pars. 0085, 0093).  The requisite portion which performs the data analysis is considered a data analysis platform, where the user and/or a third party may be provided with access to the generated data through any management portal connected to the Internet.  
to prescribe an invasive peripheral device for use by the patient (or system that includes an invasive peripheral device as in claim 22) is considered to be merely a statement of intent for performing the positively recited analysis and does not include a positively recited step of prescribing a system based on the analysis.  The courts have noted that related clauses in method claims are not given weight when they simply express the intended result of a process step positively recited (Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  
	Regarding claim 9, see at least par. 0077.
	Regarding claims 10, 11, 16 and 23, see at least pars. 0087, 0089 and 0093.
The limitations of method claims 12, 13, 24 and 25 are clearly and explicitly disclosed by Stivoric.
Regarding apparatus claim 18, note the comments made above regarding substantially similar limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-14, 16, 17 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. in view of Drew (Pub. No. 2006/0094970) and Nappholz et al. (Pat. No. 5,720,770).
In anticipation of the applicant positively reciting the method step of prescribing an invasive peripheral device based on the recited analysis, the examiner presents the following analysis.
Regarding method claim 8 (with substantially parallel comments applying to similarly worded method claim 22), Stivoric does not explicitly discuss communicating data from at least one non-invasive peripheral device to a clinical specialist to prescribe an invasive peripheral device for use by the patient.  
Using a clinician to analyze patient medical data in order to determine the need for a medical implant is, however, old and well-known in the medical field.  Such a procedure ensures that the patient receives the most appropriate device for the condition at hand.  Drew, for example, in a related physiological monitoring system, teaches that a clinician may conduct an analysis of collected cardiac and respiratory 
Nappholz further discloses a related system of communicating medical data, wherein it is taught that either an internally detected cardiac ECG or a non-invasive external surface ECG (see ECG pads 40, 42 of Fig. 1) may be transmitted for clinical analysis (col. 7, lines 50-56).  One would reasonably expect either manner of obtaining the ECG to be successful in diagnosing cardiac abnormalities since they both present a picture of the patient’s cardiac electrical activity, and thus either would be effective in forming the basis for prescribing treatment options.
Given the suggestion by Stivoric to noninvasively monitor the cardiac condition through ECG signals, given that it is known in the art to analyze such signals in order to detect abnormalities and prescribe implantable medical devices as necessary, and given that it is known that either internally obtained ECG signals or externally obtained surface ECGs are capable of being transmitted and are useful for clinical analysis, an ordinarily skilled medical practitioner, upon discovering an abnormality using the invention of Stivoric, would have considered it medically obvious and ethical to add the step of prescribing any necessary invasive device capable of treating the abnormality.
Regarding the rejection of claims 9-14, 16, 17 and 23-25, see the comments in the rejection of said claims under §102.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stivoric et al. in view of Goetz (Pat. No. 9,723,987).
.
Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive.
Regarding apparatus claim 1 and the newly added “wherein” clause, lacking any specific structural differences, the intended use of an apparatus fails to saliently distinguish over prior art structure that is at least capable of similar use (see MPEP 2114, II.).  In this case, if one so desired to use the information communicated to the central hub and management portal by the system of Stivoric to prescribe an invasive device for the patient, one could use the system of Stivoric to gather the information for clinical specialist analysis and prescription.  Such an action depends on the intent of the clinical specialist reviewing the data.  The claim further does not refer to any structural element that performs the recited prescribing.

Regarding method claims 8 and 22, the step of analyzing the communicated physiologic data to prescribe a system that includes an invasive peripheral device for use by the patient, is considered to be merely a statement of intent for performing the positively recited analysis and does not include a positively recited step of prescribing a system based on the analysis.  The courts have noted that related clauses in method claims are not given weight when they simply express the intended result of a process step positively recited (Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  
Regarding the rejection of claim 15, while Nappholz is considered to teach analysis of physiological data to prescribe therapy issued by an invasive peripheral device, it is agreed that the prescription of therapy to be implemented by a device is not the same as prescribing a device.  The Drew reference discussed above (see also par. 0023 of the cited Lu reference), however, explicitly discloses that one may analyze physiological data to prescribe the invasive peripheral device.  Such an examination/prescription procedure is conventional in the medical diagnostic and treatment art.  See the above rejection for further details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
March 29, 2021